Case 1:16-cv-01324-SJB ECF No. 85-1 filed 12/04/18 PagelD.1111 Page 1of1

’
4
'

Approved, SCAO JIS CODE: LET

 

STATE OF MICHIGAN FILE NO.
LETTERS OF AUTHORITY FOR
PROBATE COURT TT

PERSONAL REPRESENTATIVE 20161055DE
COUNTY OF KALAMAZOO .

 

 

 

Estate of James R. Dunigan, Deceased

 

TO: Name and address Telephone no.
GORDA DUNIGAN (616) 238-6639

1614 Frances SE
Grand Rapids, MI 49507

 

 

 

 

 

 

You have been appointed and qualified as personal representative of the estate on_ Sept. 6, 2016 __. Youareautharized
to perform all acts authorized by law unless exceptions are specified below. Date
{] Your authority is limited in the following way:
You have no authority over the estate's real estate or ownership interests in a business entity that you identified on your
acceptance of appointment.
€) Other restrictions or limitations are:

 

 

 

 

 

 

 

[] These letters expire: n/a
Date
September 6, 2016
Date MARY HASKAMP, CHIEF DkPYTY’ REGISTER
SEE NOTICE OF DUTIES ON SECOND PAGE

Howard T. Linden P25438
Aitomey name (type or print) Bar no.

3000 Town Center, Suite 2200
Address

Southfield, MI 48075 (248) 358-4545
City, state, zip Telephone no.

| certify that | have compared this copy with the original on file and that itis a correct copy of the original, and on this dite, th
letters are in full force and effect.

HPL. (0, ROI Lg Quizdreo or

Depuly register

nese

Nm oe

 

SSS ae ae ee eee aera aa

Do not write below this line - For court use only

“FILED

SEP 6 2016
KALAMAZOO COUNTY

MGI. 700.3103, MC
M EXHIBIT
PC 572 (2/13) LETTERS OF AUTHORITY FOR PERSONAL REPRESENTATIVE MCR §.202, MCR 5.20

   
 

 

     
     
    
   

 

 

 

 

 
 
